Citation Nr: 9923535	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO) that denied the veteran's claims of entitlement to 
service connection for left ear hearing loss and residuals of 
pneumonia.  

The claim of entitlement of service connection for residuals 
of pneumonia has been recharacterized as indicated on the 
title page.  The reason for the recharacterization will be 
discussed in the pertinent portion of this decision.  


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss is not shown during 
service or to a compensable degree within one year after 
service, and there is no competent medical evidence linking 
the veteran's current left ear hearing disability to service.  

2.  The evidence submitted since the August 1947 rating 
decision denying service connection for the residuals of 
pneumonia does not bear directly and substantially upon the 
claim, is cumulative and redundant of previously considered 
evidence, and when taken in conjunction with previous 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The claim of service connection for left ear hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  Evidence received since the August 1947 rating decision 
which denied entitlement to service connection for residuals 
of pneumonia is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of service connection for left ear 
hearing loss is whether he has presented evidence that this 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Id. at 81.  An 
allegation alone is not sufficient.  The appellant must 
submit evidence in support of his or her claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of disease or injury 
in service (lay or medical evidence); and of a nexus between 
the inservice disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).   Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Also, pursuant to 38 C.F.R. 
§ 3.310(a), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  

In the case of sensorineural hearing loss, service connection 
may be presumed if the disease is manifest to a compensable 
degree with one year of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran served aboard the USS Boston during World War II 
in the Pacific Theater.  His military occupational specialty 
was as a machine-gun crewman.  Service medical records show 
that the veteran received treatment for a fungus infection of 
the ears.  The veteran's service medical records, as well as 
his discharge physical examination report, are negative for 
any complaints or findings referable to defective hearing.  

In a February 1947 VA compensation claim for fungus in the 
ears, the veteran remarked that his fungus condition had 
affected his hearing.  A VA ear, nose and throat examination 
performed in July 1947 revealed a diagnosis of otitis 
externa.  No complaints or findings referable to defective 
hearing were reported.  A VA ear nose and throat examination 
in July 1949 revealed that the veteran's whispered and 
conversational voice hearing in each ear was 20/20.  The 
diagnosis of chronic bilateral otitis externa was continued.  
In a June 1953 statement, the veteran reported that he had 
severe loss of hearing.  

A VA medical examination report dated in July 1953 revealed 
the veteran's complaints of difficulty hearing due to a 
fungus infection.  It was reported that the veteran's hearing 
for whispered and spoken voice (right) was 20/20.  A 
contemporaneous ear, nose and throat examination report 
revealed the veteran's complaints of left ear hearing loss of 
several years.  The examination showed that the veteran's 
hearing in the left ear for spoken voice was 12 and whispered 
voice was 6.  A diagnosis concerning any left ear hearing 
loss was not offered.  

At a June 1968 VA audiological examination, the veteran 
reported that he first noticed bilateral hearing loss during 
service.  A VA audiological evaluation revealed that in the 
left ear the veteran's hearing at 500, 1,000, 2,000, 4,000, 
and 8,000 Hertz, was 15, 15/15, 10, 55, and 50 decibels.  It 
was reported that the veteran had bilateral sensorineural 
hearing loss.  

At an August 1997  VA audiological examination, it was 
reported that the veteran admitted to a history of noise 
exposure during service.  It was stated that he did not have 
ear protection during service.  Audiological testing revealed 
"sloping to severe" high frequency hearing loss in the left 
ear.  A VA medical examination of the ear was performed in 
August 1997.  It was reported that the veteran served in 
World War II aboard a cruiser and that at times he performed 
his duties under five inch guns that were firing on islands 
in the Pacific Ocean.  He noticed a gradual decrease in 
hearing during those times.  He had brief periods of work 
after the war in the construction field among jackhammers, 
welding, and as a crane operator.  The diagnosis was 
bilateral hearing loss, probably noise induced, plus from 
some presbyacusis.  

A hearing was held at the RO in July 1998.  The veteran 
testified that upon discharge from service his hearing was 
worse, especially in the left ear.  He stated that he was 
stationed aboard the USS Boston during service and that his 
duty station was above a five inch turret aboard the ship 
which made a lot of noise.  He reported that he was not 
afforded any hearing protection during service.  He testified 
that his prior work around jackhammers was temporary and not 
lifelong.  

With regard to hearing loss, if a disorder is a chronic 
disease of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Entitlement to service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (1998), as amended, 59 
Fed.Reg. 60560 (the Board notes that the wording of this 
regulation was changed, but the substance of the regulation 
was not changed), which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The veteran contends that his left ear hearing loss was 
incurred during service.  The record reveals that a hearing 
disability in the left ear was not shown during service.  
Approximately two years after service, in 1947 to be 
specific, the veteran reported hearing difficulty which he 
then attributed to an ear infection.  It is important to note 
that clinical evidence of decreased hearing levels in the 
left ear are not shown until 1953.  In this regard, it must 
be concluded that left ear hearing loss is not shown during 
service or to a compensable degree within one year after 
service.  

The Board would concede that the veteran was exposed to loud 
noise in World War II and that he currently has hearing loss 
in his left ear.  The veteran attributes his hearing loss to 
the noise exposure that he was subjected to aboard a naval 
vessel during service in World War II.  The post service 
medical data confirms high frequency sensorineural hearing 
loss in the left ear.  However, where the determinative issue 
involves medical causation, it has been held that competent 
medical evidence that a claim is "plausible" is required in 
order for the claim to be well grounded. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Further lay testimony concerning 
etiology is not competent because lay persons generally lack 
the expertise necessary to opine on matters involving medical 
knowledge.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); and Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
testimony concerning the causal connection (or medical nexus) 
between his left ear hearing loss and his period of service 
is not considered competent.  

The Board is aware that a VA physician has opined that the 
veteran's hearing loss is probably noise induced.  However, 
the assertion made by the VA clinician is not specific to the 
origin of the veteran's left ear hearing loss.  While the 
opinion is germane with respect to the cause of the veteran's 
left ear hearing loss, medical evidence of a nexus between 
the hearing loss and service is not provided.  In fact, there 
is no evidence to support an assertion that an etiological 
relationship exists between the veteran's current left ear 
hearing loss and his period of service or for that matter (as 
reported many years ago) his service connected otitis 
externa.  Service connection for left ear hearing loss is not 
well grounded.  

The Residuals of Pneumonia

A rating decision in August 1947 denied the veteran's claim 
of service connection for residuals of pneumonia.  The 
evidence at the time of the August 1947 rating decision 
included the veteran's service medial records.  Service 
medical records show that the veteran received treatment for 
bronchopneumonia with complaints of a cough with hemoptysis, 
a general malaise, chills, nose congestion, and fever.  A 
physical examination revealed scattered rales in both lungs.  
An X-ray revealed an infiltration in the right upper lobe 
consistent with pneumonia.  Treatment included sufathizole.  
Approximately eleven days later the veteran was returned to 
duty.  It was reported that he had recovered.  The veteran's 
service discharge physical examination was negative for any 
abnormalities of the lungs or respiratory system.  

At a VA medical examination in July 1947, the veteran 
complained of a daily cough, sputum, frequent protracted 
chest colds, and hemoptysis that had occurred since his 
discharge from service.  The physical examination revealed no 
abnormalities of the respiratory system.  A chest X-ray 
report revealed a normal chest and no residuals of the 
previous pneumonia.  The diagnosis indicated that the 
residuals of pneumonia were not found on this examination.  

The August 1947 rating decision denied service connection for 
the residuals of pneumonia as not found on the last (medical) 
examination.  The veteran was notified of rating decision in 
August 1947.  A notice of disagreement or substantive appeal 
was not filed.  

Since the August 1947 rating decision, additional evidence 
has been received.  VA and private medical records, including 
examination reports from July 1949 through February 1964, 
revealed no abnormalities of the lungs or respiratory system.  
In April 1968, a VA medical record revealed complaints of 
shortness of breath and a productive cough.  No pertinent 
diagnosis was offered.  Vasomotor rhinitis was reported in 
1968.  The remainder of the evidence in the claims folder 
consists of records revealing treatment for unrelated 
physical problems and previously considered service and 
postservice clinical data. 

A hearing was held at the RO in July 1998.  The veteran 
testified that he had received treatment for pneumonia while 
in service at which time he was hospitalized for two weeks.  
He stated that after service he was informed that he had a 
scar or spot on his left lung.  He testified that he is 
"subject" to bronchitis.  He stated that he used over-the-
counter medications for his symptoms.  

As a preliminary matter, service connection for pneumonia was 
last denied in by the RO in August 1947.  The record shows 
that the RO has not considered the veteran's claim based on 
"new and material" evidence pursuant to 38 U.S.C.A. 
§ 7105(c) (West 1991).  A claim cannot be reopened and 
reconsidered by the (VA) Secretary unless "new and material 
evidence" is presented.  Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  The U.S. Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In Barnett, the United States 
Court of Appeals for the Federal Circuit concluded that 
38 U.S.C.A. § 7104 does not merely "empower" but 
"requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new and material evidence to provide a basis 
to reopen his claim, the Board may not unilaterally 
adjudicate the merits of the claim denied by the RO many 
years ago.

In this regard, since the RO has already considered the 
veteran's claim as not "well grounded" pursuant to 
38 U.S.C.A. § 5107(a), the Board concludes that there would 
no significant prejudicial impact by reviewing the veteran's 
claim on a new and material basis.  Under the Court's 
determinations in Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999), the three part 
analysis for reopening a final decision is as follows: the 
Board or RO must first determine whether the veteran has 
presented new and material evidence; if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopen is well grounded; and third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
has been fulfilled.  See 38 U.S.C.A. §§ 5107(a, b), 5108 
(West 1991) and 38 C.F.R. § 3.156(a) (1998).  In this case, 
the RO has given more consideration to the veteran's claim 
then required by law in reviewing the issue of well-grounded 
before addressing the issue of whether new and material 
evidence has been submitted.  Consequently, the Board finds 
no prejudice to the veteran in adjudicating this claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991).  38 
C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

In Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), the Federal 
Circuit held that, in requiring that there must be a 
reasonably possibility of a change in the outcome on the 
merits in order for a claim to be reopened, the Court 
impermissibly ignored the definition of "material evidence" 
previously adopted by VA in 38 C.F.R. § 3.156(a).  
Accordingly, the Federal Circuit rejected this standard as 
adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Thus, the Board will address this issue based on 
the Hodge analysis.  

The Board has reviewed the evidence which has been submitted 
since the August 1947 final rating decision.  The Board 
determines that the evidence that has been received since the 
August 1947 rating decision is not sufficient to reopen the 
veteran's claim.  The additional evidence that has been 
received consists of records, some clinical, that are not 
pertinent or have been previously considered.  This evidence 
is cumulative.  In fact, the additional evidence is entirely 
negative for clinical findings of residuals of pneumonia.  
The veteran's hearing testimony on this matter has been 
considered, but it does not tend to show current residuals of 
pneumonia or otherwise link claimed residuals of pneumonia to 
the veteran's period of service.  In Justus, the Court 
expressly noted that the presumption at the stage of 
determining whether evidence is new and material attaches to 
the credibility of the evidence, so long as the party is 
competent to offer the evidence.  Thus, the veteran's lay 
arguments cannot serve to reopen this claim.

In addressing both this issue and the claim of service 
connection for left ear hearing loss, it is again important 
to note that the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived by specialized medical knowledge, 
skill, expertise, training or education.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  As the Court has stated, "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).

The evidence submitted since the August 1947 rating decision 
denying service connection for residuals of pneumonia does 
not bear directly and substantially upon the claim, is 
cumulative or redundant of previously considered evidence 
and, when taken in conjunction with previous evidence of 
record, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the aforementioned evidence is not "new and 
material," and therefore, is not sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia.  

While the Board has considered the evidence on a "new and 
material" basis, it is important to note that the claim 
would remain not "well grounded" since there is no current 
disability or causal nexus between the claimed residuals of 
pneumonia and the veteran's period of service. 


ORDER

Service connection for left ear hearing loss is denied.  

New and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of 
pneumonia.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals


 

